Exhibit 10.1

 

EVERI HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

 

Everi Holdings Inc. (the “Company”)  has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the Everi
Holdings Inc. 2014 Equity Incentive Plan (the “Plan”), as follows:

 

 

 

 

 

Participant:

Michael Rumbolz

Award No.:

 

Date of Grant:

February 13, 2016

Number of Option Shares:

465,116

Exercise Price per Share:

$2.78

Vesting Start Date:

February 13, 2016

Option Expiration Date:

The tenth anniversary of the Date of Grant

Tax Status of Option:

Nonstatutory Stock Option. 

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date, as follows:

 

 

    

Vested Ratio

 

Prior to March 13, 2016

 

0

 

On March 13, 2016 (the “Initial Vesting Date”)

 

1/24

 

Plus

 

 

 

For each additional full month (measured from the 13th day of one calendar month
to the 13th day of the next calendar month) of the Participant’s Service  from
the Initial Vesting Date until the Vested Ratio equals 1/1, an additional

 


1/24

 

 

Accelerated Vesting:

Notwithstanding any other provision contained in this Notice of Grant of Stock
Option or the Option Agreement, the total Number of Option Shares shall become
Vested Shares (x) on the date a Change in Control is consummated provided the
Participant’s Service has not terminated prior to such date, (y) immediately
prior to the termination of Participant’s Service because of the Disability of
the Participant, or (z) immediately prior to the termination of Participant’s
Service because of the death of the Participant.

Suspension of Vesting:

During any authorized leave of absence, the vesting of the Option as provided by
this Notice of Grant of Stock Option shall be suspended after the leave of
absence exceeds a period of ninety (90) days.  Vesting of the Option shall
resume upon the Participant’s termination of the leave of absence and return to
Service. The period of Service required for each subsequent Vested Share
installment determined in accordance with the vesting schedule above shall be
extended by the length of the suspension.  Any extension of the vesting schedule
shall not defer the Option Expiration Date.

Interference with Business:

Participant acknowledges that because of Participant’s position in the Company,
Participant will have access to the Company’s and its affiliates’ new and
additional Proprietary Information (as defined below), including confidential
information and trade secrets.  Subject to clause 1(a) and 1(d) of the
Participant’s Employee

 







--------------------------------------------------------------------------------

 



 

 

Proprietary Information and Inventions Agreement (“EPIIA”),  Participant agrees
that during Participant’s Service and for a period of 12 months after
termination of Participant’s Service,  Participant shall not directly or
indirectly, either for Participant or for any other individual, corporation,
partnership, joint venture or other entity, participate in any business
(including, without limitation, any division, group, or franchise of a larger
organization) anywhere in the world that engages in or that proposes to engage
in any business in which the Company or any affiliate of the Company is engaged
or proposes to engage in during the term of Participant’s Service.  Subject to
clause 1(a) and 1(d) of the EPIIA,  Participant also agrees during Participant’s
Service and for a period of 12 months after termination of Participant’s
Service,  Participant shall not directly or indirectly, either for Participant
or for any other individual, corporation, partnership, joint venture or other
entity, (i) divert or attempt to divert from the Company or any affiliate of the
Company any business of any kind, including without limitation the solicitation
of or interference with any of its customers, clients, business partners or
suppliers, or (ii) solicit, induce, recruit or encourage any person employed by
the Company or any affiliate of the Company to terminate his or her
employment.  For purposes of the foregoing, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
corporation, partnership, joint venture or other entity, whether as a sole
proprietor, owner, stockholder, partner, joint venturer, creditor or otherwise,
or rendering any direct or indirect service or assistance to any individual,
corporation, partnership, joint venture and other business entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise).

“Proprietary Information” means all information and any idea in whatever form,
tangible or intangible, whether disclosed to or learned or developed by
Participant, pertaining in any manner to the business of the Company or to the
Company’s affiliates, consultants, or business associates, unless:  (i) the
information is or becomes publicly known through lawful means; (ii) the
information was rightfully in my possession or part of Participant’s general
knowledge prior to Participant’s employment by the Company; or (iii) the
information is disclosed to Participant without confidential or proprietary
restrictions by a third party who rightfully possesses the information (without
confidential or proprietary restrictions) and did not learn of it, directly or
indirectly, from the Company.  Participant further understands that the Company
considers the following information to be included, without limitation, in the
definition of Proprietary Information:  (A) schematics, techniques, employee
suggestions, development tools and processes, computer printouts, computer
programs, design drawings and manuals, electronic codes, formulas and
improvements; (B) information about costs, profits, markets, sales, customers,
prospective customers, customer contracts (including without limitation the
terms and conditions of such customer contracts) and bids; (C) plans for
business, marketing, future development and new product concepts; (D) customer
lists, and distributor and representative lists; (E) all documents, books,
papers, drawings, models, sketches, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be given to me by the Company (or any affiliate of it), as well as written
or verbal instructions or comments; (F) any information or material not
described in (A)-(E) above which relate to the Company’s inventions,
technological developments, “know how”, purchasing, accounts, merchandising, or
licensing; (G) employee personnel files and information about employee
compensation and benefits; and (H) any information of the type described in
(A)-(G) above which the Company has a legal obligation to treat as confidential,
or which the Company treats as proprietary or designates as confidential,
whether or not owned or developed by the Company.

Participant acknowledges that Participant’s fulfillment of the obligations
contained

 







--------------------------------------------------------------------------------

 



 

 

in the section, including, but not limited to, Participant’s obligation not to
interfere with the Company’s business as provided above, is necessary to protect
the Proprietary Information and, consequently, to preserve the value and
goodwill of the Company. Participant further acknowledges the time, geographic
and scope limitations of Participant’s obligations as described above are
reasonable, especially in light of the Company’s desire to protect its
Proprietary Information, and that Participant will not be precluded from gainful
employment if Participant is obligated not to compete with the Company during
the specified period and within the specified geography.

The covenants contained herein shall be construed as a series of separate
covenants, one for each state, province, country and other political
subdivision.  Except for geographic coverage, each such separate covenant shall
be deemed identical in terms of the covenant contained herein.  In the event
that the scope, territory or period of time of any separate covenant is
determined to be unenforceable by a court of competent jurisdiction, the court,
if allowed under applicable law, shall reduce the scope, territory or period of
time of that separate  covenant to a level that the court deems enforceable and
the remaining separate covenants, as well as all other terms and covenants in
this Notice of Grant of Stock Option, shall be valid and be enforceable to the
fullest extent permitted by law.  In the event that any separate covenant is
found to be unenforceable in its entirety, the court, if allowed under
applicable law, shall eliminate such covenant from this Notice of Grant of Stock
Option in that case and the remaining separate covenants, as well as all other
terms and covenants in this Notice of Grant of Stock Option, shall be valid and
be enforceable to the fullest extent permitted by law.  The covenants set forth
herein are intended to be enforced to the maximum degree permitted by law.

 







--------------------------------------------------------------------------------

 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Notice of Grant of Stock Option and by the provisions
of the Option Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any.  The Participant
acknowledges that copies of the Plan, the Option Agreement and the prospectus
for the Plan are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Notice of Grant of Stock Option.  The Participant represents that the
Participant has read and is familiar with the provisions of the Option Agreement
and the Plan, and hereby accepts the Option subject to all of their terms and
conditions.

 

EVERI HOLDINGS INC.

PARTICIPANT

 

 

 

 

 

 

 

 

By:

/s/ E. Miles Kilburn

 

/s/ Michael Rumbolz

 

E. Miles Kilburn

 

Michael Rumbolz

 

Chairman of the Board

 

 

 

 

 

Date

Address:

7250 S. Tenaya Way, Suite 100

 

 

 

Las Vegas, NV 89113

 

Address

 

 

 

 

 

ATTACHMENTS:2014 Equity Incentive Plan, as amended to the Date of Grant; Stock
Option Agreement; and Plan Prospectus



--------------------------------------------------------------------------------